Citation Nr: 1646091	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 USC 1318 based on a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION


The Veteran served on active duty in the U.S. Army from December 1950 until December 1952.  Regrettably, he died in May 2012.  The appellant is the Veteran's surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In August 2016, the appellant's representative submitted a waiver of RO consideration of evidence and arguments contained in the appellant's substantive appeal.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS),Virtual VA, and a paper claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Initially, the Board notes that the Veteran's service treatment records appear to be incomplete.  In this regard, the AOJ has both indicated that the Veteran's service treatment records may have been destroyed in a fire, and that the Veteran's service treatment records from December 1950 to December 1952 were reviewed as evidence.  Compare July 1998 VA correspondence, with September 2015 Statement of the Case (SOC).  However, only the Veteran's December 1952 separation examination has been associated with the claims file.  As such, on remand the AOJ should attempt to associate the Veteran's complete service treatment records.

Further, inasmuch as the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) under 38 USC § 1318 based on a clear and unmistakable error was denied by the AOJ on the basis of improper standing, the merits of the underlying claim were not properly addressed.

The Board notes that in general, a surviving spouse may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 where it is shown that the Veteran's death was not the result of his or her own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).

Where a Veteran filed a claim for disability compensation during his or her lifetime, the Veteran may be "entitled to receive" compensation for total disability for the requisite time period, in certain limited circumstances.  38 C.F.R. § 3.22 (b).  The first of these is if the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite time period, but for a clear and unmistakable error by VA in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22 (b)(1).  
Here, the appellant's representative has alleged CUE in a February 2001 rating decision.  The appellant states that but for the CUE, the Veteran would have received total disability compensation for at least ten years for a service-connected disability at the time of his death.  See September 2015 Substantive Appeal.  Therefore, a remand is required for the RO to adjudicate the merits of the underlying CUE motion in the first instance.  See also Bernard v. Brown, 4 Vet.App. 384, 393 (1993) (noting that "the Board's action on appeal in proceeding to decide a question that the AOJ had not decided raises the possibility that a claimant will be prejudiced by not having been afforded the full benefits of the[] procedural safeguards")

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location, to request the Veteran's complete service treatment records for his period of active duty service from December 1950 to December 1952.  The Board notes that the September 2015 SOC listed the Veteran's service treatment records from December 14, 1950, to December 13, 1952, as evidence; however, only the December 1952 separation examination has been associated with the file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records

2.  After completing any additional development deemed necessary, adjudicate the issue of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 based on a clear and unmistakable error.

If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




